Citation Nr: 0209050	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  96-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the left knee with arthritis currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability with instability, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
right knee injury with arthritis, currently evaluated as 20 
percent disabling

4.  Entitlement to an increased evaluation for a right knee 
disability with instability, currently evaluated as 10 
percent disabling.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder as secondary to service-
connected bilateral knee disabilities will be the subject of 
a later decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).

This case was previously before the Board in July 2000 at 
which time the Board in part, remanded the issues of service 
connection for hearing loss, tinnitus, and a psychiatric 
disorder on a secondary basis, an increased rating for a 
right knee disability rated as 10 percent disabling, and 
restoration of a 30 percent rating for a left knee 
disability, rated as 10 percent disabling.  In an August 2001 
rating decision, the RO increased the 10 percent rating in 
effect for each knee to 20 percent and assigned an additional 
separate 10 percent rating for instability in each knee.  The 
RO also granted service connection for hearing loss and 
tinnitus. 

The veteran appears to be raising the issue of entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  This issue is referred to the RO for 
appropriate action.

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for an 
acquired psychiatric disorder as secondary to service-
connected bilateral knee disabilities, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  Accordingly, that issue 
will remain in pending status during this development.  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the remaining issue.


FINDING OF FACT

1.  Internal derangement of the left knee with arthritis 
results in the equivalent of limitation of extension to 20 
degrees.

2.  The residuals of a right knee injury with arthritis 
results in the equivalent of limitation of extension to 20 
degrees.

3.  The left knee disability with instability is productive 
of no more than slight impairment.

4.  The right knee disability with instability is productive 
of no more than slight impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for internal 
derangement of the left knee with arthritis have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.40, 4.45, 4.59, 
Part 4, Diagnostic Codes 5010, 5262, 5260, 5261, (2001).

2. The criteria for an evaluation in excess of 10 percent for 
a left knee disability with instability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code § 5257 (2001).

3.  The criteria for a 30 percent rating for residuals of 
right knee injury with arthritis have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5010, 5260, 5261, 5262 (2001).

4.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability with instability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  The 
VCAA redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this regard, the RO has not reviewed the 
veteran's claims in conjunction with the VCAA and the 
pertinent regulations.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
The discussions in the statements of the case and 
supplemental statements of the case informed the appellant of 
the evidence needed to substantiate his claims and of the 
pertinent law and regulations.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained the 
service medical records, and post-service medical records 
identified by the veteran.  The veteran has also undergone VA 
examinations during the appeal period.  Consequently, the 
Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.  As such, the 
Board finds that a decision in this case is not prejudicial 
to the veteran and the Board will proceed with its 
adjudication of the veteran's appeal.  Bernard v. Brown, 
4 Vet. App. 384 (1993). 

I.  Factual Background

Service medical records show that the veteran received 
treatment for left and right knee complaints, and underwent a 
patellectomy on the left knee.  In July 1962, a physical 
evaluation board found that he was unfit to perform duties by 
reason of physical disability by reason of his diagnosed left 
knee disorder.

A VA examination was conducted in January 1963.  The 
diagnosis was acquired absence of the left patella and 
internal derangement of the left knee.  In a January 1963 
rating action the RO granted service connection for internal 
derangement of the left knee with relaxed cruciate ligament 
and absent patella and assigned a 10 percent rating under 
Diagnostic Code 5257.

After service, private and VA medical records from 1963 
through 1995 show treatment and examinations for the 
veteran's bilateral knee disabilities.  In July 1987 the RO 
increased the 10 percent rating in effect for the left knee 
to 20 percent.  In October 1987 the RO granted service 
connection for residuals of a right knee injury and assigned 
a non-compensable rating under Diagnostic Code 5257.  In a 
January 1988 rating action the RO increased the non-
compensable rating to 10 percent.  In October 1990 the RO 
increased the 20 percent rating which had been in effect for 
the left knee to 30 percent for internal derangement of the 
left knee with arthritis under Diagnostic Codes 5010, 5257 
effective from April 18, 1990.

A VA examination was conducted in April 1994.  At that time 
the diagnoses were postoperative status, patellectomy of the 
left knee with increasing arthritis in both knees and old 
internal derangement of the left knee, postoperative 
infection.  

The veteran received intermittent treatment at VA and private 
facilities from 1993 to 1999 for several problems, including 
complaints pertaining to his knees.  A July 1995 statement 
from the veteran's spouse is to the effect that he was 
experiencing severe pain.

The report of a September 1995 VA orthopedic examination 
shows that the veteran complained of pain in both knees.  His 
right knee had given him more trouble lately and he had two 
recent injections because of effusion and increasing pain.  
He complained that he walked with a cane in his left hand and 
occasionally his left knee still gave way.  

On examination, the legs showed good circulation, normal 
reflexes, and the skin appeared normal.  The range of motion 
in both knees was normal.  There was a positive drawer sign 
on the left signifying some relaxation of the cruciate 
ligaments probably.  He lacked a patella on the left and had 
a tripartite patella on the right.  There was not much 
crepitance, and no edema.  He stated that he had edema late 
in the day.  The feet seemed to be normal.  Strength in the 
left quadriceps was markedly decreased and there was about a 
1.5 inch difference in measurement of the left thigh versus 
the right.  He was giving more to the right side now where as 
in the past he put more weight on the right.  He was 
beginning to equalerate because of the increased problems on 
the right.  The calves measured about the same.  X-rays 
showed minimal patellar degenerative change and stable right 
knee.  The impression was arthritis of both knees with loss 
of the patella postoperative on the left; relaxed cruciate 
ligaments on the left; and history of significant synovitis 
on the right knee.  Subsequently, the veteran continued to 
receive intermittent treatment at VA and private facilities 
for several problems, including complaints pertaining to his 
knees.

A VA orthopedic examination was conducted in July 1997.  At 
that time the veteran complained of constant bilateral knee 
pain, aggravated by walking, standing, squatting, or lying 
down, and improved with resting.  

The examination showed that the veteran walked slowly with a 
cane and limped to the left.  There was a well-healed scar 
over the left knee, otherwise there was no deformity, 
discoloration, edema or tenderness, effusion, atrophy, 
instability or crepitus, bilaterally.  The range of motion, 
both actively and passively, was 0 to 130 degrees, 
bilaterally.  There was no other impairment.  The report of 
X-ray examination of both knees contains impressions of (1) 
grossly abnormal appearing left patella with only a small 
area of residual bone present and extensive soft tissue 
calcification in the area around the patella; (2) 
chrondrocalcifications in the left knee joint in medial and 
lateral compartments; and (3) biparte patella on the right, 
the biparte patella was a normal variant.  The diagnosis was 
degenerative joint disease bilaterally to the knees.

In an October 1997 the RO informed the veteran his left knee 
disability showed some improve and the RO was proposing to 
reduce the 30 percent rating in effect for the internal 
derangement of the left knee with arthritis to 10 percent.  
He was notified that this action would result in a reduction 
of his current combined 50 percent rating to 40 percent.  He 
was also notified of his rights of due process.

In a November 1997 statement from a private physician, he 
related that the veteran had a disability of the left knee 
and had difficulty walking and had to use a brace on that 
knee.  The physician noted that the veteran had considerable 
pain and needed medication from time to time due to the knee 
problem.

A VA general medical examination was conducted in January 
1998.  At that time the veteran reported no knee instability.  
He gave a history of being a carpenter and he was currently 
unemployed. VA examination showed strength was 5/5 in all 
muscle groups of the lower extremities.  There were surgical 
scars about the left knee, post status patellectomy on the 
left.  The right patella was freely moveable.  It was 
somewhat irregular, but without crepitance and without 
tenderness either in the supra or infrapatellar ligaments or 
bursa.  No joint line or popliteal tenderness was found 
within either knee.  The range of motion in the knees was 
from 0 to 140 degrees, bilaterally.  There was very minimal 
crepitance on the left, and none on the right.  The examiner 
could not detect any lateral instability in either knee, nor 
was there a positive drawer sign indicative of cruciate 
ligament laxity in either knee.  The report includes 
impressions of (1) history of bilateral patellar fractures 
with eventual left patellectomy, complicated by soft tissue 
infection without sequelae secondary to infection; and (2) 
post-traumatic arthritis of the knees.

In January 1998 the RO decrease the 30 percent rating in 
effect for internal derangement of the left knee with 
arthritis to 10 percent effective on April 1, 1998.

In February 1998 the veteran was examined by a private 
physician.  At that time he complained of bilateral knee 
pain.  He had some giving away at times of the left knee if 
he did not use a cane.  He uses a hinged knee brace on the 
left.  The evaluation showed some crepitus at the 
patellofemoral area of the knees.  There was no definite 
effusion present.  Range of motion was 0 to 140 degrees.  
There was no instability.  X-rays showed calcification of the 
meniscus of the left knee, absence of the left patella on the 
left, and bipartite patella on the right.

During a January 2001 VA orthopedic examination of the knees, 
the veteran complained of continuous, dull and severe pain 
with both knees.  He reported weakness, swelling, stiffness, 
heat, redness, instability and giving away of the left knee 
only, catching but not locking of both knees, easy 
fatigability and lack of endurance secondary to focal pain.  
The veteran complained that the pain was intensified or 
precipitated by walking, sitting, and weather changes.  The 
pain was alleviated by Methadone, and partially alleviated by 
ceasing the precipitating activity or ceasing activities of 
daily living, and resting.  The veteran reported that he had 
been unable to work in his occupation of carpenter since 
1986.  The veteran reported that he had been considered SSI 
disabled since 1986, due to his knees.  The veteran reported 
that he was ab1e to walk less than fifteen feet without pain.  
He could walk less than a quarter mile maximum until the pain 
becomes intolerable.  He was unable to stand from 5 to 10 
minutes, bilaterally.  He can drive for less than thirty 
minutes.  He could negotiate no more than 13 steps without 
significant disabling pain; and he could sit less than thirty 
minutes before the pain becomes so severe that he had to 
change position.  It was reported that he had an antalgic 
gait, more prominent on the left.  Mobility aids were a brace 
and a cane.

On examination, the examiner noted subjective observations of 
pain complaints, groaning, grimacing, guarding, motion 
restriction and function restriction.  The examiner noted 
objective observations of muscle atrophy, swelling, and 
tenderness to palpation over both knees.  The incision site 
was well healed.  There was focal bony tenderness over both 
patellae, with the left being worse than the right.  There 
was tenderness to palpation over the bilateral media1 joint 
lines, as well as bilateral joint lines.  McMurray test was 
positive in both knees, suggesting his problem of internal 
derangement of the bilateral knees.  There was no laxity of 
the knees on valgus or varus stress at either 0 or 30 
degrees.  Lachman's test was 0 to l+, bilaterally.  The 
active range of motion of the veteran's right knee was 0-110 
degrees with 140 degrees being normal.  The veteran's knee 
extension was 0 to -10.  Therefore, he lacked 10 degrees of 
reaching full extension.  The veteran's left flexion was 0 to 
135 degrees (0-140 degrees being normal).  His extension was 
0 to -5 degrees, which the examiner noted indicated that the 
veteran was unable to exercise for the last five degrees for 
full extension (0-0 normal).  Also noted, the veteran had a 
4.5 inch, as well as a 2 inch surgical scar on the left knee, 
which the examiner noted was apparently in response to the 
veteran's patellectomy.  The imaging studies demonstrated no 
obvious fractures or dislocation, either post-traumatic or, 
in this case, post surgical deformity of the left patella.  
There were also osseous fragments evident in the 
suprapatellar region of the left knee.  The report noted that 
there was chondrocalcinosis of the left knee, either 
secondary to arthritis or pyrophosphate arthropathy, mild 
osteoarthritis of the left knee.  The examiner also noted 
that the veteran had a bipartite patella on the right.  The 
examiner indicated that on comparison with similar studies of 
July 1997, there was probably very little significant 
interval change.  

The report contains impressions of (1) right knee 
degenerative joint disease, osteoarthritis; and (2) left knee 
degenerative joint disease, partial patellectomy, and 
chondrocalcinosis.  The examiner opined that it was at least 
as likely as not that the veteran's condition was related to 
injuries sustained while in service.  The examiner further 
opined that the veteran should be classified as permanently 
disabled from any occupation that required the use of lower 
extremities because of chronic pain associated with weakened 
movement, excessive fatigability and incoordination.  The 
examiner noted that the veteran's surgical scars were only 
slightly disfiguring.

In an August 2001 rating action the RO assigned 20 percent 
ratings for each knee under Diagnostic Codes 5010 and 5262.  
The RO also assigned separate 10 percent ratings for each 
knee under Diagnostic Code 5257. 

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2001).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the VA General Counsel further stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 
1997). In subsequent opinion, it was held that a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCREC 9- 
98. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2001).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that where evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45 (2001).  The provisions contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination and impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2001).

The RO has evaluated both of the appellant's knee 
disabilities under Diagnostic Codes 5010 arthritis due to 
trauma and under Diagnostic Code 5262 impairment of tibia and 
fibula, and has assigned a 20 percent disability rating for 
each knee.  For both knees, the RO has also assigned an 
additional separate evaluation of 10 percent for instability, 
under Diagnostic Code 5257.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation for moderate impairment of the knee 
and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint warrants a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, which, however, would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides that a 30 percent evaluation 
will be assigned for favorable ankylosis of either knee.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 degrees and 10 degrees.  A 40 percent, requires 
that the knee be fixed in flexion at an angle between 10 
degrees and 20 degrees.

Under Diagnostic Code 5262, malunion of the tibia and fibula 
of either lower extremity warrants a 20 percent evaluation 
when the disability results in moderate knee or ankle 
disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability.  Nonunion 
of the tibia and fibula of either lower extremity warrants a 
40 percent evaluation if there is loose motion requiring a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

a)  Left Knee

During the recent VA examination the veteran reported 
weakness, swelling, stiffness, heat, redness, easy 
fatigability and lack of endurance secondary to focal pain.  
Also he indicated that the pain intensified with activity.  
The examination confirmed the presence of muscle atrophy, 
swelling, and tenderness to palpation and some limitation of 
motion of the left knee.  Furthermore, the examiner indicated 
that the veteran was disabled in occupations requiring the 
use of the lower extremities due chronic pain associated with 
weakened movement, excessive fatigability and incoordination.  
In view of the current findings and complaints, when 
considered in conjunction with the holding in the De Luca 
case, it is the judgment of the Board that the traumatic 
arthritis of the left knee results in the equivalent of 
limitation of extension of the knee to 20 degrees.  
Accordingly, a 30 percent rating is warranted under 
Diagnostic Codes 5010, 5261.

However, the evidence does not provide a basis of a higher 
rating.  X-rays showed no evidence of nonunion of the tibia 
and fibula.  Also, actual extension was to minus 5 degrees 
and flexion to 135 degrees.  There is no ankylosis of the 
knee.  As such, a rating in excess of 30 percent under 
Diagnostic Codes 5010 and 5262 is not warranted.  Also, in 
view of this grant, the issue of restoration to 30 percent 
for the left knee disability is considered moot.

Concerning the 10 percent in effect under Diagnostic Code 
5257, the veteran during the recent VA examination indicated 
that his left knee gave way.  However, there was no laxity of 
the knee on valgus or varus stress at either 0 or 30 degrees.  
Although he reported catching in the left knee he indicated 
that it did not lock.  The Board also points out that a 
significant portion of his complaints is contemplated in the 
previously discussed 30 percent rating.  After reviewing the 
evidence it is the judgment of the Board that the 
preponderance of the evidence is against the claim for an 
increased rating under Diagnostic Code 5257. 

b) Right Knee

During the recent VA examination the veteran reported 
weakness, swelling, stiffness, heat, redness, easy 
fatigability and lack of endurance secondary to focal pain.  
Additionally, he reported that the pain intensified with 
activity.  The examination confirmed the presence of muscle 
atrophy, swelling, and tenderness to palpation and some 
limitation of motion of the left knee.  

Furthermore, the examiner indicated that the veteran was 
disabled in occupations requiring the use of the lower 
extremities due chronic pain associated with weakened 
movement, excessive fatigability and incoordination.  In view 
of the current findings and complaints, when considered in 
conjunction with the holding in the De Luca case, it is the 
judgment of the Board that the traumatic arthritis of the 
right knee results in the equivalent of limitation of 
extension of the knee to 20 degrees.  Accordingly, a 30 
percent rating is warranted under Diagnostic Codes 5010, 
5261.

However, the evidence does not provide a basis of a higher 
rating.  X-rays showed no evidence of nonunion of the tibia 
and fibula.  Also, actual extension was to minus 10 degrees 
and flexion to 140 degrees.  There is no ankylosis of the 
knee.  As such, a rating in excess of 30 percent under 
Diagnostic Codes 5010 and 5262 is not warranted.

Concerning the 10 percent in effect under Diagnostic Code 
5257, the veteran during the recent VA examination indicated 
that his right knee did not give way. Although he reported 
catching in the left knee he indicated that it did not lock.  
Additionally, there was no laxity of the knee on valgus or 
varus stress at either 0 or 30 degrees. The Board also points 
out that a significant portion of his complaints is 
contemplated in the previously discussed 30 percent rating.  

After reviewing the evidence it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
for an increased rating under Diagnostic Code 5257.


ORDER

Entitlement to an increased evaluation to 30 percent for 
residuals of internal derangement and arthritis of the left 
knee is granted subject to the law and regulation governing 
the payment of monetary benefits.

Entitlement to an increased evaluation to 30 percent for 
residuals of a right knee injury with arthritis, is granted 
subject to the law and regulation governing the payment of 
monetary benefits.

Entitlement to increased evaluations for bilateral knee 
disabilities with instability are denied



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

